         Case 9:19-cv-00067-DLC Document 75 Filed 11/14/19 Page 1 of 37



  Andrea R. Woods, Pro Hac Vice               Toby J. Marshall, Pro Hac Vice
  American Civil Liberties Union              Blythe H. Chandler, Pro Hac Vice
  Foundation, Criminal Law Reform Project     Terrell Marshall Law Group, PLLC
  125 Broad Street, 18th Floor                936 North 34th Street, Suite 300
  New York, New York 10004                    Seattle, Washington 98103
  Telephone: (212) 549-2528                   Telephone: (206) 816-6603

  Alex Rate                                   Bryan Charles Tipp
  American Civil Liberties Union of           Sarah M. Lockwood
    Montana Foundation, Inc.                  TIPP COBURN & ASSOCIATES, PC
  P.O. Box 1968                               2200 Brooks Street
  Missoula, Montana 59806                     P.O. Box 3778
  Telephone: (406) 204-0287                   Missoula, Montana 59806-3778
                                              Telephone: (406) 549-5186


                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                              MISSOULA DIVISION


Eugene Deshane Mitchell, Shayleen               Case No. 9:19-cv-0067-DLC
Meuchell, on their own behalf and as next
friend of B.M.,

                      Plaintiffs,              PLAINTIFFS’ PRELIMINARY
                                               PRETRIAL STATEMENT
    v.

First Call Bail and Surety, Inc.; Allegheny
Casualty Company; International Fidelity
Insurance Company; the Montana Civil
Assistance Group; Michael Ratzburg;
Van Ness Baker, Jr.; and Jason Haack.

                      Defendants.
       Case 9:19-cv-00067-DLC Document 75 Filed 11/14/19 Page 2 of 37



      Plaintiffs Shayleen Meuchell, Eugene Mitchell, and B.M., through

undersigned counsel, file this preliminary pretrial statement pursuant to this

Court’s October 24, 2019 order. (Doc. 60.)

      I.     Brief Factual Outline of the Case

      A.     Events Giving Rise to the Lawsuit

      1.     On January 4, 2017, Eugene Mitchell was in jail accused of Failure to

Carry Proof or Exhibit Insurance (2nd) and Driving While License Suspended or

Revoked. The bond set for his release was $1,670. Mitchell and his family could

not afford to pay the full bond amount.

      2.     To secure his release from jail, Mr. Mitchell entered into a bail bond

agreement with International Fidelity and Allegheny through a bondsman, Michael

Ratzburg of First Call. Ms. Meuchell acted as an indemnitor. Neither Ms. Meuchell

nor Mr. Mitchell had an adequate opportunity to review the terms of the bond

agreement, which was not subject to negotiation.

      3.     Ratzburg agreed that Mr. Mitchell and Ms. Meuchell could pay their

$228 bond premium in two installments of approximately $115. Ms. Meuchell paid

$115 in person on January 4, 2017, and the remaining $115 at a Wheat Montana

sandwich shop approximately one week later.




PLAINTIFFS’ PRELIMINARY PRETRIAL STATEMENT - 2
        Case 9:19-cv-00067-DLC Document 75 Filed 11/14/19 Page 3 of 37



      4.     During a brief exchange, Ratzburg threatened that if Mr. Mitchell did

not pay the outstanding amount due on his premium or comply with the bond

agreement, Ratzburg would “get” him.

      5.     After his release, Mr. Mitchell inadvertently failed to appear for a

court hearing on April 19, 2017. That same day, a Ravalli County Justice of the

Peace issued a Notice of Bond Forfeiture to First Call and Michael Ratzburg.

      6.     On April 21, 2017, Ratzburg issued his own “Revocation of Bond” on

behalf of First Call and International Fidelity.

      7.     Ratzburg and First Call contracted with the Montana Civil Assistance

Group (MCAG) to arrest and surrender Mr. Mitchell.

      8.     MCAG is a paramilitary group that engages in the apprehension,

arrest, and surrender of individuals out on private bail bonds—an activity

commonly known as “bounty hunting.”

      9.     At approximately 9:20 p.m. on April 23, 2017, Mr. Mitchell, Ms.

Meuchell, and their then four-year-old child, B.M., were in bed in their pajamas.

Their door was kicked in and approximately five armed men and women—

Defendant Baker and MCAG members Crick, Miller, Wallace, and Reese-

Bamford—entered their home, directed by Defendant Haack.

      10.    The MCAG members were wearing body armor and badges and

carrying firearms.



PLAINTIFFS’ PRELIMINARY PRETRIAL STATEMENT - 3
        Case 9:19-cv-00067-DLC Document 75 Filed 11/14/19 Page 4 of 37



      11.    Mr. Mitchell cooperated with the bounty hunters, who took him

outside and “arrested” him.

      12.    The bounty hunters arrived at the Ravalli County Detention Center

(RCDC) with Mr. Mitchell at approximately 10:20 p.m. and requested that Mr.

Mitchell be jailed.

      13.    The RCDC initially refused to accept Mr. Mitchell into custody

because MCAG lacked authority to arrest him. Eventually, officers from the

Hamilton Police Department came to the RCDC, discovered there was a Montana

Highway Patrol Warrant for Mr. Mitchell’s arrest, and Mr. Mitchell was taken into

custody at approximately 11:39 p.m.

      14.    B.M. was traumatized by the attack. She has difficulty sleeping and

wakes up in the middle of the night to ask her parents to confirm the door is

locked. When someone knocks on the door, she runs and hides. She is visibly

bothered by her brother’s toy guns. B.M. has been in therapy to cope with these

symptoms.

      15.    Neither Mr. Mitchell nor Ms. Meuchell feel safe in their home.

      16.    The family’s front door has been damaged since April 2017, which

presents a security risk and has led to increased utility bills. The family cannot

afford to repair the door, which is estimated to cost approximately $2,000.




PLAINTIFFS’ PRELIMINARY PRETRIAL STATEMENT - 4
        Case 9:19-cv-00067-DLC Document 75 Filed 11/14/19 Page 5 of 37



      B.     Facts Relevant to RICO Claims

      17.    First Call, Ratzburg, Allegheny, and International Fidelity have

functioned as a continuing unit since approximately June 2014.

      18.    First Call and Ratzburg—as agents of Allegheny and International

Fidelity—have employed MCAG since approximately September 2015 to engage

in bounty hunting.

      19.    Ratzburg and First Call meet with potential bail clients to extend bail

bonds and credit for bail bonding fees on behalf of International Fidelity and

Allegheny. Using a form contract, Ratzburg, First Call, International Fidelity, and

Allegheny require principals to consent to possible seizure, apprehension, and

rearrest, including with force, in order to post their bond.

      20.    Ratzburg and First Call then regularly contract with bounty hunters,

including MCAG, that search for, seize, and detain principals to generate payment

of bail bonding fees or to prevent the forfeiture of a bail bond deposit. Ratzburg

and First Call pay MCAG 10% of the total value of the bail bond.

      21.    In their years of regular operation, Allegheny, International Fidelity,

Ratzburg, First Call, MCAG, Baker, and Haack have contracted with and

apprehended individuals in addition to Mr. Mitchell.




PLAINTIFFS’ PRELIMINARY PRETRIAL STATEMENT - 5
          Case 9:19-cv-00067-DLC Document 75 Filed 11/14/19 Page 6 of 37



       II.    Jurisdiction and Venue

       22.    The Court has jurisdiction over this action under the Racketeer

Influenced and Corrupt Organizations Act, 18 U.S.C. § 1964(c), and 28 U.S.C.

§ 1331.

       23.    The Court has supplemental jurisdiction over claims arising under

state law under 28 U.S.C. § 1367.

       24.    Venue is proper under 28 U.S.C. § 1391(b)(2) because a substantial

part of the events and omissions giving rise to Plaintiffs’ claims occurred in this

District.

       25.    This Court’s jurisdiction is not in dispute.

       III.   Factual Basis of Each Claim

     First Claim: RICO Claim based on Extortionate Extension of Credit and
        Financing Extortionate Credit Transactions: 18 U.S.C. § 1962(c)

       26.    All Defendants conduct the affairs of a RICO enterprise, by

contracting amongst themselves and with bail bonds clients. Through bail bond

agreements, Managing General Agent agreements, and agreements with bounty

hunters, all Defendants work in coordination to earn and protect profits via

commercial bail.

       27.    All Defendants work in concert to generate profits through

commercial bail bonding and bounty hunting.



PLAINTIFFS’ PRELIMINARY PRETRIAL STATEMENT - 6
        Case 9:19-cv-00067-DLC Document 75 Filed 11/14/19 Page 7 of 37



      28.    Allegheny and International Fidelity set the terms by which Ratzburg

and First Call became producers of bail bond insurance. Under those agreements,

Allegheny and International Fidelity agree to underwrite bonds issued by Ratzburg

and First Call, and Ratzburg and First Call are responsible for any losses due to

bail forfeiture. Ratzburg and First Call are also required to contribute to “build up

funds” held by Allegheny and Fidelity to further offset against any losses. These

risk-management practices incentivize bounty hunting.

      29.    Ratzburg and First Call, as producers of Allegheny and International

Fidelity’s insurance business, exercise control and management over the methods

to prevent bail forfeitures, including through routinely engaging in bounty hunting.

(Id. ¶¶ 8, 100-101, 103.) Defendants MCAG, Baker, and Haack have operated and

managed the bounty hunting activities of the enterprise.

      30.    Arrested persons sign Defendants’ form contracts in order to secure

their release from jail. These contracts explicitly contemplate the use of force to

collect outstanding payments or prevent forfeiture losses.

      31.    These contracts extend credit to their clients, including Mr. Mitchell,

in two ways: first, by routinely accepting deferred payment on all or part of a bail

bond premium or deposit, such that a bail bonds client owed an additional payment

on the premium under threat of possible violence; and second, by agreeing to pay

the entire outstanding amount of a bail bond in order to secure release, while



PLAINTIFFS’ PRELIMINARY PRETRIAL STATEMENT - 7
        Case 9:19-cv-00067-DLC Document 75 Filed 11/14/19 Page 8 of 37



retaining the ability to recover such payment from their clients in the event of

forfeiture.

       32.    All Defendants contemplate the use of bounty hunting—a forceful,

often violent form of apprehension and recovery—to enforce their agreements with

bail bonds clients and amongst each other.

       33.    From approximately September 2015 through at least April 2017, all

Defendants associated together to continuously subject Surety Defendants’ bail

bonds clients to violence—and/or a credible threat of violence—in order to make

profits and prevent financial losses for Surety Defendants.

       34.    Further, International Fidelity, Allegheny, First Call, and Ratzburg

willfully advanced money or property to underwrite and act as surety on secured

bail bonds for persons, including Mr. Mitchell. The Surety Defendants explicitly

contemplated the use of bounty hunting—including through MCAG, Baker, and

Haack—in order to collect any unpaid premiums, demand payment due to

forfeiture, or to enforce other provisions of the bond agreement.

       35.    The Surety Defendants had both actual knowledge of and reasonable

grounds to believe that the money or property advanced to back bail bonds

agreements was being used directly or indirectly to engage in additional bail bonds

contracts that extended credit under threat of force.




PLAINTIFFS’ PRELIMINARY PRETRIAL STATEMENT - 8
          Case 9:19-cv-00067-DLC Document 75 Filed 11/14/19 Page 9 of 37



         36.   Defendants continuously used their enterprise to finance credit

transactions with other persons that included the threat of force.

         37.   Plaintiffs were injured by this practice, including by the payment of

money under threatening terms, damage to their property, and increased utility

bills.


    Second Claim: RICO Claim based on Kidnapping, Extortion, Extortionate
Extension of Credit, Extortionate Collection of Extension of Credit, and Financing
                         Extortionate Credit Transactions
         38.   As discussed in Paragraphs 26–32, Defendants First Call, Ratzburg,

Baker, Haack, and MCAG associate through contracts and fiscal relationships.

         39.   Plaintiffs were injured by this practice, including by the payment of

money under threatening terms, damage to their property, and increased utility

bills.

         40.   MCAG, Baker, Haack, First Call, and Ratzburg intentionally and

forcibly seized Mr. Mitchell without his consent, carrying him from his home to

the Ravalli County Detention Center, and keeping him there against his will.

MCAG, Baker, Haack, First Call, and Ratzburg have continuously worked in

concert to similarly seize and transport other persons.

         41.   MCAG, Baker, Haack, First Call, and Ratzburg obtained payment of

bail bonds deposits from Ms. Meuchell and Mr. Mitchell under threat of seizing

and detaining him. They violently seized Mr. Mitchell and brought him to the


PLAINTIFFS’ PRELIMINARY PRETRIAL STATEMENT - 9
       Case 9:19-cv-00067-DLC Document 75 Filed 11/14/19 Page 10 of 37



Ravalli County Detention Center on April 23, 2017.

      42.    MCAG, Baker, Haack, First Call, and Ratzburg obtained payments

and prevented forfeitures from other bail bonds clients under similar threats and

uses of force.

      43.    MCAG, Baker, Haack, First Call, and Ratzburg used actual and

threatened arrest, detention, and kidnapping to ensure payment on outstanding

bond fees and as collateral to ensure full recover of bond deposits made by

Montana Defendants.

      44.    Defendants Ratzburg and First Call represented to bounty hunter

defendants that the reason to seize Mr. Mitchell was at least in part to recoup a

$115 payment from him.

            Third Claim: RICO Claim Based on Kidnapping, Extortion,
                and Extortionate Collection of Extension of Credit

      45.    As discussed in Paragraphs 29, 33, and 34, Defendants Baker, Haack,

and MCAG associate through contracts and fiscal relationships.

      46.    Further, MCAG has a hierarchal and organized structure.

      47.    MCAG has been in operation since September 2015.

      48.    As discussed in Paragraphs 31–37, Baker, Haack, and MCAG used

force and the threat of force to apprehend bail bonds clients or demand payments

from them. Baker, Haack, and MCAG did this for profit and as part of their

organizational mission.

PLAINTIFFS’ PRELIMINARY PRETRIAL STATEMENT - 10
        Case 9:19-cv-00067-DLC Document 75 Filed 11/14/19 Page 11 of 37



            Fourth Claim: Violation of the Montana Consumer Protection Act

        49.    Plaintiffs Meuchell and Mitchell purchased the services of Surety

Defendants for personal, family, and household purposes to facilitate Mr.

Mitchell’s release from jail.

        50.    Defendants First Call, Ratzburg, Allegheny, and Fidelity contract with

individuals for for-profit bond services in the State of Montana.

        51.    Defendants First Call, Ratzburg, Allegheny, and Fidelity use form

contracts containing a number of terms subjecting their clients to intrusion and

arrest. The contracts also reserve unilateral power for the companies to increase

bond premiums, subject clients to location monitoring, or unlawfully restrain them.

        52.    These contracts are entered into when a person is incarcerated or

shortly thereafter.

                                 Fifth Claim: Trespass

        53.    Defendants MCAG, Baker, and Haack forcibly entered Plaintiffs’

home on April 23, 2017, without valid consent. MCAG, Baker, and Haack did so

at the direction of First Call and Michael Ratzburg on behalf of Allegheny and

Fidelity.

        54.    The forcible entry into Plaintiffs’ home caused damage to the front

door.




PLAINTIFFS’ PRELIMINARY PRETRIAL STATEMENT - 11
        Case 9:19-cv-00067-DLC Document 75 Filed 11/14/19 Page 12 of 37



                          Sixth Claim: False Imprisonment

       55.    Upon entering Plaintiffs’ home, MCAG members, including Baker,

instructed Plaintiffs not to move while pointing guns at them. Baker and MCAG

acted on behalf of Defendants Haack, Ratzburg, First Call, Allegheny, and

International Fidelity.

       56.    Defendants MCAG and Baker restrained Mr. Mitchell, placed him in

a vehicle, and continued to restrain his movements in handcuffs upon arrival at the

Ravalli County Detention Center. Baker and MCAG took these actions on behalf

of Defendants Haack, Ratzburg, First Call, Allegheny, and International Fidelity.

                               Seventh Claim: Assault

       57.    Defendants MCAG and Baker forcibly entered Plaintiffs’ home armed

with visible weapons, including assault rifles. MCAG and Baker acted behalf of

Defendants Haack, Ratzburg, First Call, Allegheny, and International Fidelity.

       58.    The presence of individuals with visible weapons frightened

Plaintiffs.

              Eighth Claim: Intentional Infliction of Emotional Distress

       59.    MCAG and Baker, at the direction of or as agents of Haack, Ratzburg,

First Call, Allegheny, and International Fidelity, acted intentionally by forcibly

entering Plaintiffs’ home with visible firearms.




PLAINTIFFS’ PRELIMINARY PRETRIAL STATEMENT - 12
       Case 9:19-cv-00067-DLC Document 75 Filed 11/14/19 Page 13 of 37



      60.    Each Plaintiff suffered severe emotional distress as a result of

Defendants’ break-in.

              Ninth Claim: Negligent Infliction of Emotional Distress

      61.    MCAG and Baker, at the direction or as agents of Haack, Ratzburg,

First Call, Allegheny, and Fidelity, acted negligently or recklessly by forcibly

entering Plaintiffs’ home with visible firearms.

      62.    Each Plaintiff suffered severe emotional distress as a result of

Defendants’ break-in.

                            Tenth Claim: Strict Liability

      63.    Plaintiffs’ Tenth Claim was dismissed by the Court’s October 9, 2019

Order. (Doc. 54.)

                            Eleventh Claim: Negligence

      64.    Bounty hunting is an activity that carries a grave risk of serious bodily

harm of death if done unskillfully or carelessly.

      65.    MCAG, Baker, and Haack undertook their apprehension of Mr.

Mitchell in a reckless, unskillful, and careless manner.

                Twelfth Claim for Relief: Declaratory Judgment Act

      66.    Paragraph 5 of the Bail Bond Agreement provides in part as follows:

Mitchell “agrees to defend, indemnify, and hold harmless the Surety and/or Bail

Producer (including all agents, representatives and employees thereof) for any



PLAINTIFFS’ PRELIMINARY PRETRIAL STATEMENT - 13
        Case 9:19-cv-00067-DLC Document 75 Filed 11/14/19 Page 14 of 37



injuries, harm, losses, claims, lawsuits, damages, losses, liability, demands,

actions, fees and expenses (including attorneys’ fees and costs) arising out of such

activities.

                    Thirteenth Claim: Declaratory Judgment Act

       67.    Provisions in paragraph 5 of the Bail Bond Agreement provide as

follows: Mitchell “understands, acknowledges, assumes and accepts that [his]

failure to appear and resulting apprehension to custody is an activity that poses a

peculiar risk of harm both to the Defendant and to others”; Mitchell

“acknowledges and agrees that if [he] becomes subject to such apprehension and

surrender, [he] is voluntarily participating in the activity of apprehension and

recovery such that the risk of harm of such activity is not peculiar to [him]”;

Mitchell “acknowledges and understands the peculiar risk of such activity and [he]

is no longer a member of the general public who cannot anticipate such risk”; and

Mitchell “knowingly accepts and assumes the subsequent risk of harm to [him] and

others arising out of such apprehension and surrender activities.”

       68.    Provisions found in paragraph 15 of the Bail Bond Agreement provide

as follows: Mitchell and Meuchell “irrevocably grant to Surety and Bail Producer

and their agents and representatives, the right to enter your residence, or any other

property that you own or occupy, without notice, at any time, for the purpose of

locating, arresting, and returning [Mitchell] to custody, and subject to applicable



PLAINTIFFS’ PRELIMINARY PRETRIAL STATEMENT - 14
       Case 9:19-cv-00067-DLC Document 75 Filed 11/14/19 Page 15 of 37



law, you waive and release any and all causes of action in connection therewith

including, without limitation, torts of trespass and false imprisonment.

                        Fourteenth Claim: Punitive Damages

      69.    Defendants were aware that bounty hunting activity by MCAG,

Baker, and Haack created a high probability of injury to Plaintiffs.

      70.    Defendants Ratzburg and First Call had knowledge of, or intentionally

disregarded, the fact that MCAG, Baker, and Haack conducted their bounty

hunting activities in a manner highly likely to cause injury to Plaintiffs. Defendants

Ratzburg and First Call acted as agents of Allegheny and Fidelity.

      71.    Allegheny and Fidelity set the financial terms of its agreement with

Ratzburg and First Call, under which Ratzburg and First Call were responsible for

any losses due to forfeiture.

      72.    Allegheny and Fidelity were aware that these financial agreements

with Ratzburg and First Call would incentivize bounty hunting activity.

      IV.    Legal Theories Underlying each Claim

     First Claim: RICO Claim based on Extortionate Extension of Credit and
        Financing Extortionate Credit Transactions: 18 U.S.C. § 1962(c)

      73.    Defendants are associated through their various contractual, agency,

and business relationships. 18 U.S.C. § 1961(4).




PLAINTIFFS’ PRELIMINARY PRETRIAL STATEMENT - 15
       Case 9:19-cv-00067-DLC Document 75 Filed 11/14/19 Page 16 of 37



      74.    Defendants constitute an enterprise because they have (1) “a

purpose”; (2) “relationships among those associated”; and (3) “longevity sufficient

to permit those associates to pursue the enterprise’s purpose.” Boyle v. United

States, 556 U.S. 938, 941 (2009).

      75.    RICO enterprises may include ‘entirely legitimate’ entities that are

exploited[.]” Friedman v. 24 Hour Fitness USA, Inc., 580 F. Supp. 2d 985, 992

(C.D. Cal. 2008).

      76.    Defendants have common purpose, as shown by their “ongoing

organization, [both] formal [and] informal,” and the fact that all Defendants have

“functioned as a continuing unit” over a period of approximately two years or

more. United States v. Feldman, 853 F.2d 648, 657 (9th Cir. 1988) (citing United

States v. Turkette, 452 U.S. 576, 583 (1981)).

      77.    Defendants have contractual, hierarchical, informal, fiscal, and

reputational relationships with one another.

      78.    Defendants have operated as a unit for a sufficient amount of time to

constitute a RICO “enterprise.” See In re Chrysler-Dodge-Jeep Ecodiesel Mktg.,

Sales Practices, & Prod. Liab. Litig., 295 F. Supp. 3d 927, 982 (N.D. Cal. 2018)

(longevity requirement satisfied after three “Class Vehicle model years”); Odom v.

Microsoft Corp., 486 F.3d 541, 552 (9th Cir. 2007) (three years sufficient).




PLAINTIFFS’ PRELIMINARY PRETRIAL STATEMENT - 16
       Case 9:19-cv-00067-DLC Document 75 Filed 11/14/19 Page 17 of 37



      79.    All Defendants have a role in operating and managing the conduct of

the enterprise. Reves v. Ernst & Young, 507 U.S. 170, 179 (1993).

      80.    Defendants violated RICO when they: (1) deferred payment on a bail

premium under threat of violence should Plaintiffs fail to pay; (2) engaged in

actual violence to collect an outstanding payment owed on a bail premium, prevent

forfeiture losses, or both; (3) broke into Plaintiffs’ home, causing property damage;

and (4) physically seized Plaintiff Mitchell against his will and transported him to

Hamilton without his consent.

      81.    The conduct described in Paragraphs 28–33 amounts to an

extortionate extension of credit: “any extension of credit with respect to which it is

the understanding of the creditor and the debtor at the time it is made that delay in

making repayment or failure to make repayment could result in the use of violence

or other criminal means to cause harm to the person, reputation, or property of any

person.” 18 U.S.C. § 891(6).

      82.    The conduct described in Paragraphs 34–36 amounts to the financing

of extortionate credit transactions. 18 U.S.C.§ 893.

    Second Claim: RICO Claim based on Kidnapping, Extortion, Extortionate
Extension of Credit, Extortionate Collection of Extension of Credit, and Financing
                         Extortionate Credit Transactions

      83.    As discussed in Paragraphs 74–80, Defendants First Call, Ratzburg,

MCAG, Baker, and Haack worked in concert to extend credit to bail bonds



PLAINTIFFS’ PRELIMINARY PRETRIAL STATEMENT - 17
       Case 9:19-cv-00067-DLC Document 75 Filed 11/14/19 Page 18 of 37



customers under the threat of violence. Montana Defendants also willfully

advanced money of property through bail bonds contracts, deposits, and other

payment plans that contemplated the use or threat of violence in bail bonds

contracts.

       84.   Through their seizure, detention, and transporting of Mr. Mitchell and

other bail bonds clients, Defendants First Call, Ratzburg, MCAG, Baker, and

Haack engaged in kidnapping. Mont. Code Ann. § 45-5-302.

       85.   The conduct described in Paragraphs 41 and 42 constitutes extortion.

18 U.S.C. § 1951.

       86.   Because Montana Defendants used extortionate means to collect or

attempt to collect what they believed to be an outstanding payment of $115, and/or

punish Mr. Mitchell and others for nonpayment of fees, they engaged in the

extortionate collection of credit. 18 U.S.C. § 894.

    Third Claim: RICO Claim Based on Kidnapping, Extortion, and Extortionate
                       Collection of Extension of Credit

       87.   MCAG, Baker, and Haack also engaged in kidnapping, extortion, and

extortionate collection of credit as their own enterprise, as discussed in the

preceding section.1



1
 Plaintiffs incorporate here previous references to the kidnapping, extortion, and
extortionate collection of credit as applied to the third alleged RICO enterprise—a
subgroup of the first and second.

PLAINTIFFS’ PRELIMINARY PRETRIAL STATEMENT - 18
       Case 9:19-cv-00067-DLC Document 75 Filed 11/14/19 Page 19 of 37



         Fourth Claim: Violation of the Montana Consumer Protection Act
      88.    Plaintiffs Mitchell and Meuchell are “consumers” under the Montana

Consumer Protection Act. Mont. Code Ann. § 30-14-102(1).

      89.    Defendants First Call, Ratzburg, Fidelity, and Allegheny are engaged

in “trade” and “commerce” within the meaning of the Montana Consumer

Protection Act. Mont. Code Ann. § 30-14-102(8).

      90.    Defendants First Call, Ratzburg, Fidelity, and Allegheny’s

contracting, as well as use of threats or actual force to collect premiums and

prevent forfeitures, constitutes an unfair or deceptive practice in violation of the

Montana Consumer Protection Act.

                                Fifth Claim: Trespass

      91.    Plaintiffs did not consent to entry into their home by MCAG, Baker,

or Haack on behalf of First Call, Ratzburg, Allegheny, or Fidelity.

                          Sixth Claim: False Imprisonment

      92.    Plaintiffs did not reasonably believe they could disregard the

instructions of MCAG and Baker when Defendants pointed guns at them. They

were thus deprived of their liberty.

      93.    Plaintiff Mitchell did not reasonably believe he could disregard the

instructions of MCAG and Baker when they pointed guns at him, transported him

in their vehicle, and continued to restrain him at the Ravalli County Detention



PLAINTIFFS’ PRELIMINARY PRETRIAL STATEMENT - 19
       Case 9:19-cv-00067-DLC Document 75 Filed 11/14/19 Page 20 of 37



Center. He was thus deprived of his liberty.

                               Seventh Claim: Assault

      94.    By forcibly entering Plaintiffs’ home armed with visible weapons,

including assault rifles, Defendants intentionally threatened to make harmful

and/or offensive contact with Plaintiffs.

             Eighth Claim: Intentional Infliction of Emotional Distress

      95.    Each Plaintiff’s severe emotional distress was a reasonably

foreseeable consequence of Defendants’ intentional forcible entry into their home

with visible firearms, and apprehension of Mr. Mitchell.

              Ninth Claim: Negligent Infliction of Emotional Distress

      96.    Each Plaintiff’s severe emotional distress was a reasonably

foreseeable consequence of Defendants’ negligent forcible entry into their home

with visible firearms, and apprehension of Mr. Mitchell.

                            Tenth Claim: Strict Liability

      97.    Plaintiffs’ Tenth Claim was dismissed by the Court’s October 9, 2019

Order. (Doc. 54.)

                            Eleventh Claim: Negligence

      98.    MCAG, Baker, and Haack had a duty to undertake their bounty

hunting in a responsible, careful, and skillful manner.




PLAINTIFFS’ PRELIMINARY PRETRIAL STATEMENT - 20
          Case 9:19-cv-00067-DLC Document 75 Filed 11/14/19 Page 21 of 37



      99.      MCAG, Baker, and Haack breached that duty when they apprehended

Mr. Mitchell and forcibly entered Plaintiffs’ home and apprehended Mitchell.

      100. All other Defendants are vicariously liable for the inherently

dangerous activities of MCAG, Baker, and Haack.

                      Twelfth Claim: Declaratory Judgment Act

      101. The indemnification and hold harmless clause in Paragraph 5 of the

Bail Bond Agreement is unconscionable and against public policy.

                    Thirteenth Claim: Declaratory Judgment Act

      102. The consent provisions in Paragraphs 5 and 15 of the Bail Bond

Agreement are unconscionable and against public policy.

                        Fourteenth Claim: Punitive Damages

      103. Defendants had knowledge of facts, or intentionally disregarded facts,

showing that bounty hunting activities by MCAG, Baker, and Haack created a high

probability of injury to Plaintiffs.

      104. Defendants proceeded, in reckless or intentional disregard of the

likely risks, to engage in conduct creating a high probability of injury to Plaintiffs.

      105. Punitive damages should be assessed against Defendants in order to

deter them from engaging in similar behavior creating a high risk of injury to

others.




PLAINTIFFS’ PRELIMINARY PRETRIAL STATEMENT - 21
       Case 9:19-cv-00067-DLC Document 75 Filed 11/14/19 Page 22 of 37



      V.     Computation of Damages

      106. Plaintiffs seek compensation for all losses and harms they have

incurred as a result of Defendants’ wrongful conduct to date, including

compensation for loss of enjoyment of life, compensation for emotional distress,

humiliation, embarrassment and damage to reputation, compensation for harm they

anticipate from this date forward, compensation for general damages, exemplary or

punitive damages to prevent similar conduct in the future, and as an example to

others, and compensation for reasonable attorneys’ fees and costs, together with

interest. These damage claims are not yet ripe and/or subject to computation.

      107. Plaintiffs also seek compensation for damage to their double French

doors as a result of the unlawful entry of their residence. The estimate for repairs is

$2,000.00. Finally, Plaintiffs’ utility bills have increased as a result of the damage

to the door. The amount of these damages will be quantified in due course.

      VI.    Related State Litigation

      108. MCAG members Baker, Crick, White, Miller, and Wallace were

charged with various crimes in state court, including assault with a weapon,

aggravated burglary, unlawful restraint, accountability for aggravated burglary, and

criminal mischief related to this incident. Four have pled guilty to counts of

criminal endangerment, unlawful restraint, or criminal trespass.

      109. All of the criminal cases against MCAG members related to the



PLAINTIFFS’ PRELIMINARY PRETRIAL STATEMENT - 22
         Case 9:19-cv-00067-DLC Document 75 Filed 11/14/19 Page 23 of 37



events in this case have been resolved.

         110. Plaintiffs are unaware of any other related state or federal litigation.

         VII. Proposed Additional Stipulations of Fact

         111. Plaintiffs propose the following additional statements of stipulated

facts:

         112. In January 2017, Eugene Mitchell was incarcerated facing charges of

driving with a suspended license and failure to carry proof of insurance. Doc. 59

¶ 4.2

         113. In January 2017, Mr. Mitchell and Shayleen Meuchell signed a Bail

Bond Agreement (Agreement) with Defendants First Call Bail & Surety, Inc.,

Michael Ratzburg, and International Fidelity Insurance Company/Allegheny

Casualty Company. Doc. 59 ¶¶ 6, 30.

         114. Pursuant to the Agreement, Plaintiffs paid a bond premium of $228 to

First Call Bail and Surety. Doc. 59 ¶¶ 5, 6.

         115. The bond premium was paid in two installments of approximately

$115, the first on January 4, 2017 and the second being approximately one week

later. Doc. 59 ¶ 31.




2
    Citations to the answer reference admissions by Surety Defendants.

PLAINTIFFS’ PRELIMINARY PRETRIAL STATEMENT - 23
       Case 9:19-cv-00067-DLC Document 75 Filed 11/14/19 Page 24 of 37



       116. Pursuant to the Agreement, International Fidelity/Allegheny Casualty

Company posted assurances of a $1,670 bond on behalf of Mr. Mitchell. Doc. 59

¶ 6.

       117. The Agreement includes on the lower left corner of each page a footer

identifying it as “Form#AIA.0301 (09/14).

       118. The Agreement is a form bail agreement provided by International

Fidelity and Allegheny, through AIA. Doc. 59 ¶¶ 113, 139.

       119. The Agreement is four pages long.

       120. The first page of the Agreement, on which all signatures appear,

contains a handwritten bond amount of $1,670.00 and premium amount of $228.

Under the Agreement, Mr. Mitchell and Ms. Meuchell agreed to pay a $228

premium in exchange for the Surety Defendants posting a $1,670.00 bond to

secure Mr. Mitchell’s release from jail.

       121. The remaining three pages of the Agreement contain 18 numbered

paragraphs of terms and conditions.

       122. The Bail Bond Agreement contains the words, “[i]n consideration of

INTERNATIONAL FIDELITY INSURANCE COMPANY/ALLEGHENY

CASUALTY COMPANY, as applicable, (“Surety”), through that Surety’s duly

appointed independent bail producer (“Bail Producer”) (Surety and Bail Producer

are sometimes together referred to as “Surety”'), Issuing, or causing to be issued, a



PLAINTIFFS’ PRELIMINARY PRETRIAL STATEMENT - 24
       Case 9:19-cv-00067-DLC Document 75 Filed 11/14/19 Page 25 of 37



criminal appearance bail bond described as . . . .” Doc. 59 ¶ 102.

      123. When First Call engaged MCAG to locate and effectuate Mr.

Mitchell’s surrender, First Call paid MCAG 10% of the bond amount. Doc. 59

¶¶ 136, 145.

      124. AIA is a general agent for the bail line of surety for International

Fidelity and Allegheny Casualty Company. Doc. 59 ¶ 24.

      125. AIA provides support services to International Fidelity and Allegheny

bail bond agents. Doc. 59 ¶ 107.

      126. AIA hosts a website, https://www.aiasurety.com/about/, that contains

the words “24/7 Agent Support.” The website allows visitors to submit

applications with the description, “Become an AIA Agent.” Doc. 59 ¶¶ 107–108.

      127. Bail agents must complete an application prior to becoming agents of

International Fidelity or Allegheny. Doc. 59 ¶ 116.

      128. AIA operates the website www.bailvisionpro.com. The website assists

agents licensed as Insurance Producers in the State of Montana. Doc. 59 ¶ 109;

Doc. 1 at ¶ 109.

      129. AIA also operates the website ExpertBail.com. Doc. 59 ¶ 110.

      130. AIA provides agents access to information concerning laws related to

bail, including via the website https://www.aiasurety.com/montana-bail-resources/.

Doc. 59 ¶ 111.



PLAINTIFFS’ PRELIMINARY PRETRIAL STATEMENT - 25
         Case 9:19-cv-00067-DLC Document 75 Filed 11/14/19 Page 26 of 37



         131. AIA acts as a general agent for Allegheny and International Fidelity,

setting underwriting authority for Allegheny and International Fidelity bail agents.

Bonds issued by bail agents that are underwritten by Allegheny and Fidelity must

be approved by AIA. Doc. 59 ¶ 117.

         132. Allegheny and Fidelity enter agreements with bail agents that contain

financial terms of the relationship between agent and surety. Doc. 59 ¶ 118. Under

these agreements, bail agents have obligations to Allegheny and Fidelity. Doc. 59

¶ 141.

         133. Some bail agents working as producers of bonds underwritten by

Allegheny and International Fidelity contribute to “build up fund” accounts. Doc.

59 ¶ 119.

         134. International Fidelity Insurance Company and Allegheny Casualty

Company write surety bonds throughout the United States. Doc. 59 ¶ 90.

         135. In April 2018, IAT Insurance Group acquired IFIC Surety Group,

Inc., of which International Fidelity and Allegheny are members. Doc. 59 ¶ 91.

         136. Allegheny and Fidelity provide form bail agreements for use by bail

bond agents. Doc. 59 ¶ 113.

         137. Mr. Mitchell failed to appear for a court appearance on April 19,

2017. Doc. 59 ¶¶ 8, 33.




PLAINTIFFS’ PRELIMINARY PRETRIAL STATEMENT - 26
          Case 9:19-cv-00067-DLC Document 75 Filed 11/14/19 Page 27 of 37



      138. A court ordered Mr. Mitchell’s bond forfeited on April 19, 2017. Doc.

59 ¶ 8.

      139. First Call Bail and Surety requested the Montana Civil Assistance

Group recover Mitchell and bring him into custody. Doc. 59 ¶ 8. MCAG was then

retained by First Call for this purpose. Doc. 59 ¶ 36 IV.B.

      140. On April 21, 2017, First Call issued a “Revocation of Bond” for Mr.

Mitchell. Doc. 59 ¶ 36.

      141. The Revocation of Bond stated, in part, that “[Defendant] have his/her

bond REVOKED on the charge(s) of WARRANT upon which he/she has been

duly admitted to the bail in the sum of ONE THOUSAND dollars ($1,000.00).”

Doc. 59 ¶ 36.

      142.      The Revocation of Bond stated that International Fidelity Company

revoked and moved for exoneration of First Call and International Fidelity

Insurance Company. Doc. 59 ¶ 36.

      143. First Call also signed a document entitled “Arrest of Defendant on

Bail Bond” on April 21, 2017. This document stated in part: “[t]hat First call Bail

& Surety, Inc and Michael Ratzburg/Owner does hereby authorize and empower

VanNess Mitchell Baker it’s representative and its stead, to arrest and detain

Eugene Deschane Mitchell.” Doc. 59 ¶¶ 37, 100.




PLAINTIFFS’ PRELIMINARY PRETRIAL STATEMENT - 27
       Case 9:19-cv-00067-DLC Document 75 Filed 11/14/19 Page 28 of 37



      144. MCAG seized Mr. Mitchell and brought him into custody at the

Ravalli County Detention Facility on April 23, 2017. Doc. 59 ¶ 10.

      145. After MCAG seized Mr. Mitchell, MCAG President Jason Haack

called Michael Ratzburg. Doc. 59 ¶ 55.

      146. In 2016, Michael Ratzburg engaged MCAG to recover a woman

named Kathryn Dutton. Doc. 59 ¶ 84.

      147. This Court has jurisdiction under 18 U.S.C. § 1964(c) and 28 U.S.C. §

1331. Doc. 59 ¶ 13.

      VIII. Plaintiffs’ Proposed Deadlines for Joinder and Amendment

      148. February 28, 2020.

      IX.   Controlling Issues of Law Suitable for Pretrial Disposition

      149. Plaintiffs have filed a Motion for Partial Summary Judgment (Doc.

43), seeking summary judgment on their declaratory relief claims. Plaintiffs’

Motion seeks a declaration regarding the enforceability of form contract provisions

under Montana law.

      X.    Individuals Likely to Have Information to Prove or Deny Claims
            or Defenses Raised

      150. Defendants and their employees and representatives—including, but

not limited to International Fidelity Insurance Company, Allegheny Casualty

Company, AIA Holdings, Inc., and Michael Ratzburg—c/o Matthew A. Baldassin

and Jeffrey R. Kuchel, Crowley Fleck, PLLP

PLAINTIFFS’ PRELIMINARY PRETRIAL STATEMENT - 28
       Case 9:19-cv-00067-DLC Document 75 Filed 11/14/19 Page 29 of 37



             a.    Knowledge of the facts underlying Plaintiffs’ claims in this

case; knowledge of the relationship among all Defendants; knowledge of the use of

recovery agents pursuant to bail contracts, cooperation and coordination between

Defendants; knowledge of bail contracts; knowledge of policies and procedures

relating to the use of bail contracts and recovery agents; knowledge of the process

of issuing a bail bond and arresting a person subject to a bail contract; knowledge

of bounty hunting in general; knowledge of the facts relating to the Montana Civil

Assistance Recovery Group’s arrest of Plaintiff Mitchell on April 23, 2017.

      151. Montana Civil Assistance Group – 745 Dry Gulch Road, Stevensville,

MT 59870

             a.    Knowledge of the facts underlying Plaintiffs’ claims in this

case; knowledge of policies and procedures relating to the use of bail contracts and

recovery agents; knowledge of MCAG organizational structure, policies, hiring

practices and operational practices and procedures; knowledge of the process of

issuing a bail bond and arresting a person subject to a bail contract; knowledge of

bounty hunting in general; knowledge of the facts relating to the Montana Civil

Assistance Recovery Group’s arrest of Plaintiff Mitchell on April 23, 2017.

      152. Van Ness Baker – Stevensville, MT

             a.    Knowledge of the facts underlying Plaintiffs’ claims in this

case; knowledge of policies and procedures relating to the use of bail contracts and



PLAINTIFFS’ PRELIMINARY PRETRIAL STATEMENT - 29
       Case 9:19-cv-00067-DLC Document 75 Filed 11/14/19 Page 30 of 37



recovery agents; knowledge of MCAG organizational structure, policies, hiring

practices and operational practices and procedures; knowledge of bounty hunting

in general; knowledge of the facts relating to the Montana Civil Assistance

Recovery Group’s arrest of Plaintiff Mitchell on April 23, 2017.

      153. Jason Haack – Colombia, South America

             a.    Knowledge of the facts underlying Plaintiffs’ claims in this

case; knowledge of policies and procedures relating to the use of bail contracts and

recovery agents; knowledge of MCAG organizational structure, policies, hiring

practices and operational practices and procedures; knowledge of bounty hunting

in general; knowledge of the facts relating to the Montana Civil Assistance

Recovery Group’s arrest of Plaintiff Mitchell on April 23, 2017.

      154. Skylar Reese-Bamford – Address unknown

             a.    Knowledge of the facts underlying Plaintiffs’ claims in this

case; knowledge of policies and procedures relating to the use of bail contracts and

recovery agents; knowledge of MCAG organizational structure, policies, hiring

practices and operational practices and procedures; knowledge of bounty hunting

in general; knowledge of the facts relating to the Montana Civil Assistance

Recovery Group’s arrest of Plaintiff Mitchell on April 23, 2017.




PLAINTIFFS’ PRELIMINARY PRETRIAL STATEMENT - 30
       Case 9:19-cv-00067-DLC Document 75 Filed 11/14/19 Page 31 of 37



      155. Keegan Crick – Address unknown

             a.    Knowledge of the facts underlying Plaintiffs’ claims in this

case; knowledge of policies and procedures relating to the use of bail contracts and

recovery agents; knowledge of MCAG organizational structure, policies, hiring

practices and operational practices and procedures; knowledge of bounty hunting

in general; knowledge of the facts relating to the Montana Civil Assistance

Recovery Group’s arrest of Plaintiff Mitchell on April 23, 2017.

      156. Maria Miller – Address unknown

             a.    Knowledge of the facts underlying Plaintiffs’ claims in this

case; knowledge of policies and procedures relating to the use of bail contracts and

recovery agents; knowledge of MCAG organizational structure, policies, hiring

practices and operational practices and procedures; knowledge of bounty hunting

in general; knowledge of the facts relating to the Montana Civil Assistance

Recovery Group’s arrest of Plaintiff Mitchell on April 23, 2017.

      157. Larry Wallace – Address unknown

             a.    Knowledge of the facts underlying Plaintiffs’ claims in this

case; knowledge of policies and procedures relating to the use of bail contracts and

recovery agents; knowledge of MCAG organizational structure, policies, hiring

practices and operational practices and procedures; knowledge of bounty hunting

in general; knowledge of the facts relating to the Montana Civil Assistance



PLAINTIFFS’ PRELIMINARY PRETRIAL STATEMENT - 31
       Case 9:19-cv-00067-DLC Document 75 Filed 11/14/19 Page 32 of 37



Recovery Group’s arrest of Plaintiff Mitchell on April 23, 2017.

      158. Jessie White – Address unknown

             a.     Knowledge of the facts underlying Plaintiffs’ claims in this

case; knowledge of policies and procedures relating to the use of bail contracts and

recovery agents; knowledge of MCAG organizational structure, policies, hiring

practices and operational practices and procedures; knowledge of bounty hunting

in general; knowledge of the facts relating to the Montana Civil Assistance

Recovery Group’s arrest of Plaintiff Mitchell on April 23, 2017.

      159. Eugene DeShane Mitchell, c/o Toby J. Marshall and Blythe H.

Chandler, Terrell Marshall Law Group, PLLC

             a.     Knowledge of facts relating to Defendants’ wrongful conduct,

trespass, false imprisonment, assault, intentional infliction of emotional distress,

and negligent infliction of emotional distress, and damages incurred by Plaintiffs.

      160. Shayleen Meuchell, c/o Toby J. Marshall and Blythe H. Chandler,

Terrell Marshall Law Group, PLLC

             a.     Knowledge of facts relating to Defendants’ wrongful conduct,

trespass, false imprisonment, assault, intentional infliction of emotional distress,

and negligent infliction of emotional distress, and damages incurred by Plaintiffs.

      161. B.M., c/o Toby J. Marshall and Blythe H. Chandler, Terrell Marshall

Law Group, PLLC



PLAINTIFFS’ PRELIMINARY PRETRIAL STATEMENT - 32
       Case 9:19-cv-00067-DLC Document 75 Filed 11/14/19 Page 33 of 37



             a.     Knowledge of facts relating to Defendants’ wrongful conduct,

trespass, false imprisonment, assault, intentional infliction of emotional distress,

and negligent infliction of emotional distress, and damages incurred by Plaintiffs.

      162. Pamela Clausen, LCPC, 1001 Sw Higgins Ave, Suite 206, Missoula,

Montana, 59803; Phone 406-274-6040; Fax 833-248-9203

             a.     Knowledge of trauma to Mr. Mitchell, Ms. Meuchell and B.M.

and counseling that resulted therefrom.

      163. Majesta Larocque and daughter – Address unknown

             a.     Knowledge of MCAG’s practices, including their conduct on or

about April 21, 2017.

      164. Jeff Carter – Lucky Bail Bonds, 3505, 225 S 1st St # 2A, Hamilton,

MT 59840

             a.     Knowledge of Mr. Mitchell’s surrender by MCAG on or about

April 23 and 24, 2017.

      165. Officer Neimeyer- Ravalli County Sheriff’s Deputy, address unknown

             a.     Knowledge of MCAG’s arrest authority; knowledge of

MCAG’s apprehension of Mr. Mitchell.

      166. Stephen Holton – Hamilton Sheriff, address unknown

             a.     Knowledge of MCAG’s arrest authority; knowledge of

MCAG’s apprehension of Mr. Mitchell.



PLAINTIFFS’ PRELIMINARY PRETRIAL STATEMENT - 33
       Case 9:19-cv-00067-DLC Document 75 Filed 11/14/19 Page 34 of 37



      167. Rebecca Lynn White – Address unknown

             a.    Knowledge of MCAG’s practices.

      168. William Michael Paul Formway – Address unknown

             a.    Knowledge of MCAG’s practices.

      169. Jason Marks – former Chief Deputy Missoula County Attorney, 199

West Pine St., Missoula, MT 59802

             a.    Knowledge of MCAG’s practices; knowledge of the legality of

bounty hunting in Montana; knowledge of notice provided to MCAG regarding

their practices.

      170. Dustin McGough – Address unknown

             a.    Knowledge of MCAG’s practices.

      171. Kathryn Dutton – Address unknown

             a.    Knowledge of MCAG’s practices.

      172. David Conway – Missoula County Sheriff’s Detective, address

unknown

             a.    Knowledge of MCAG’s practices; knowledge of the legality of

bounty hunting in Montana; knowledge of notice provided to MCAG regarding

their practices.

      173. Persons presently unknown, but who Plaintiffs expect to identify in

the course of discovery.



PLAINTIFFS’ PRELIMINARY PRETRIAL STATEMENT - 34
       Case 9:19-cv-00067-DLC Document 75 Filed 11/14/19 Page 35 of 37



      XI.    Insurance Agreement

      174. Plaintiffs are unaware of the specific insurance agreements relevant to

any possible recovery in this case. Plaintiffs are not holders of any insurance

policies that might be applied to any judgment in this case.

      XII. Settlement Discussions to Date

      175. The parties have exchanged settlement proposals with one another.

      XIII. Special Procedures

      176. Plaintiffs do not request any special procedures in this matter.

Dated: November 14, 2019               Respectfully submitted,

                                       By: /s/ Toby J. Marshall, Pro hac Vice
                                           Toby J. Marshall (lead counsel) *
                                           Blythe H. Chandler *
                                           Terrell Marshall Law Group, PLLC
                                           936 N. 34th Street, Suite 300
                                           Seattle, WA 98103
                                           Telephone: (206) 816-6603
                                           tmarshall@terrellmarshall.com
                                           bchandler@terrellmarshall.com

                                        By:/s/ Alex Rate
                                            Alex Rate
                                            American Civil Liberties Union of
                                            Montana
                                            P.O. Box 9138
                                            Missoula, MT 59807
                                            Telephone: (406) 224-1447
                                            ratea@aclumontana.org




PLAINTIFFS’ PRELIMINARY PRETRIAL STATEMENT - 35
     Case 9:19-cv-00067-DLC Document 75 Filed 11/14/19 Page 36 of 37



                                 By: /s/ Andrea Rose Woods
                                     Andrea Rose Woods *
                                     American Civil Liberties Union Foundation
                                     Criminal Law Reform Project
                                     125 Broad Street, 18th Floor
                                     New York, NY 10004
                                     Telephone: (212) 549-2528
                                     awoods@aclu.org

                                 By: /s/ Bryan C. Tipp
                                     Bryan Charles Tipp
                                     Sarah M. Lockwood
                                     TIPP COBURN & ASSOCIATES, PC
                                     2200 Brooks Street
                                     P.O. Box 3778
                                     Missoula, Montana 59806-3778
                                     Telephone: (406) 549-5186

                                 * Admitted pro hac vice

                                 Attorneys for Plaintiffs




PLAINTIFFS’ PRELIMINARY PRETRIAL STATEMENT - 36
       Case 9:19-cv-00067-DLC Document 75 Filed 11/14/19 Page 37 of 37



                         CERTIFICATE OF SERVICE

      I, Toby J. Marshall, hereby certify that on November 14, 2019, I

electronically filed the foregoing with the Clerk of the Court using the CM/ECF

system which will send notification of such filing to the following:

      Matthew A. Baldassin
      Jeffrey R. Kuchel
      CROWLEY FLECK PLLP
      P.O. Box 7099
      Missoula, Montana 59807-7099
      Telephone: (406) 523-3600
      Facsimile: (406) 523-3636
      Email: mbaldassin@crowleyfleck.com
      Email: jkuchel@crowleyfleck.com

      Attorneys for Defendants Allegheny Casualty Company,
      International Fidelity Insurance Company, First Call Bail and
      Surety, Inc., and Michael Ratzburg

      No appearances have been entered in this case on behalf of
      Defendants Baker, Haack, or MCAG.

      Dated: November 14, 2019.        TERRELL MARSHALL LAW
                                        GROUP PLLC

                                       By: /s/ Toby J. Marshall, Pro hac Vice
                                           Toby J. Marshall, Admitted PHV
                                           936 North 34th Street, Suite 300
                                           Seattle, Washington, 98103
                                           Telephone: (206) 816-6603
                                           Email: tmarshall@terrellmarshall.com

                                       Attorneys for Plaintiffs




PLAINTIFFS’ PRELIMINARY PRETRIAL STATEMENT - 37
